DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4, 8, 10-17 are objected to because of the following informalities:  
Claim 1 recites, “a driver command line” in line 14, which should be corrected to “the coil driver close command line”. Claims 4, 7 depend from objected Claim 1 and objected due to dependability to objected claim. Appropriate correction is required. 
Claim 1 recites, “the economizer failure status line” in lines 7-8, which should be corrected to “the economizer failure status coil driver command line” to have proper antecedent basis. Claim 9 has similar recitations and similarly objected. Claims 4, 7 depend from objected Claim 1 and Claims 10-17 depend from objected Claim 8 and objected due to dependability to objected Claims 1, 8 respectively. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7, 8, 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least one of drive contactor actuation based on economizer failure status; and/or signal failure of the economizer" in lines 4-5. It is indefinite whether “economizer failure status” and “signal failure of the economizer” are alternative limitations or alternative names for the same limitations, as neither one is defined relative to other limitations in the claim. For examination purposes, the above phrase is considered as "at least one of drive contactor actuation based on economizer failure status or coil driver close command", the first one of the alternative is considered to meet the limitation. Claim 8 has similar recitations (except with a different phase/limitation for the second alternative) and similarly considered. Claims 4, 7 and 10-17 are rejected due to dependability to rejected Claims 1, 8 respectively. 
Claim 1 recites, “drive contactor actuation”, in line 4. It is indefinite which element is defined by the recited contactor actuation, the contactor or the coil. For examination purposes, the above phrase is considered as “drive the contactor”. Claim 8 has similar recitations and similarly rejected. Claims 4, 7 and 10-17 are rejected due to dependability to rejected Claims 1, 8 respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo (US 2005/0024102, listed as reference A in Preinterview and First action interview office action).
Regarding Claim 1, Kondo discloses a system (comprising 3, Figures 1, 3) comprising: 
a contactor driver circuit (comprising 1 driving contactor 2b, Figures 1, 3) having an overcurrent status monitor (comprising 18, Figures 1, 3); and 
logic (comprising 20, Figures 1, 3) connected to the overcurrent status monitor (comprising 17/17a, 17b, Figures 1, 3) to perform at least one of: 
drive contactor actuation (the contactor) based on economizer failure status (output of 12 coupled to output 16 to coil 2a, Paragraph 33) or signal failure of the economizer (the first one of the alternative is considered), wherein the contactor driver circuit includes a coil driver close command line (IN, Figure 1), and 
wherein the logic includes an economizer failure status coil driver command line (output of AND gate 19, Figure 1) that is OR'ed with the coil driver close command line (inputs IN via 11 and input from 19 to OR gate 12, Figure 1),
wherein the economizer failure status (coil driver command) line is operatively connected to the overcurrent status monitor (output of 17 coupled to the input of AND 19 which outputs the economizer failure status coil driver command line, Figures 1, 3), 
wherein the coil driver close command line is connected to a falling edge delay circuit configured to delay after a contactor command is removed to keep the contactor drive circuit active for a predetermined amount of time in an event that an economizer failure is detected (IN line connected to a delay/timer circuit 18 via timer circuit 11, Figure 1, Paragraph 28), 
wherein the falling edge delay circuit is connected to an AND logic gate (AND logic gate19, Figure 1) together with an enable line configured to enable or disable the logic (IN input to 19 as enable/disable the logic, Figure 1), and with an overcurrent status monitor output configured to detect economizer failures (output of 17 coupled to 20, 18 to 19 input, Figure 1), wherein the AND logic gate has an output that is OR'ed with a driver command line (AND 19 output to OR gate 12, Figure 1).
Regarding Claim 7, Kondo discloses the system as recited in Claim 1, further comprising: a contactor including a contact (comprising contactor 2b including contact, Figures 1, 3) operatively connected to a coil (comprising 2a, Figures 1, 3) with economizer for actuating the contactor to open and close a circuit (Figures 1, 3, Figure 2 shows relay contact open, close graph, Paragraphs 19, 32-33), wherein the coil driver circuit is operatively connected to the coil of the contactor (coil driver circuit 1 operatively coupled to coil 2a, Figures 1, 3) to provide a first current to the coil to close the contactor (current Ir provided during T1 to T2 to close relay contact, see coil current curve and relay contact curve in Figure 2), and to provide a second current lower than the first current to the coil after the contactor is closed to hold the contactor closed (current Ih provided during T2 to T3 period to hold the relay contact, see coil current curve and relay contact curve in Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 8, 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 2005/0024102) in view of Choi et al. (WO 2005/008858, listed a s reference B in Preinterview and First action interview office action).
Regarding Claim 4, Kondo does not disclose the system as recited in Claim 1, wherein the overcurrent status monitor connects directly to a built in test (BIT) and/or diagnostics system.
Choi discloses a system (Figures 1-4) comprising a relay/contactor driver circuit (circuit in Figure 1 controlling vehicle load 121 which comprises a relay driving contactor as shown in in Figure 3a) an overcurrent status monitor (comprising 105, Figure 1) wherein the overcurrent status monitor connects directly to a built in test (BIT) and/or diagnostics system (OC status monitor 105 connects directly to external diagnostics 119, 119 receiving input from 117, Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Kondo, a direct connection of the OC status monitor to external BIT/diagnostic system as taught by Choi, to increase the safety and fault tolerance of the system by providing external/remote control of the contactor in addition to the local/on-site control. 
Regarding Claim 8, Kondo discloses a method (Figures 1-4) comprising: 
detecting a failure in a contactor economizer that is configured to provide a first current to a coil of a contactor to close the contactor(coil current Ir during T1 to T2 period in Figure 2, driving contactor 2b, Figures 1, 3-4), and to provide a second current lower than the first current to the coil after the contactor is closed to hold the contactor closed (coil current Ih during T2 to T3 in Figure 2); and at least one of: 
driving contactor actuation based on economizer failure status (output from 12 via 14, 15 coupled to output 16 to drive coil 2a, Figures 1, 3, Paragraph 33); and/or signaling failure of the economizer through built in test (BIT) indication (first of the alternatives is considered),   
wherein output from detecting failure in the contactor economizer is OR'ed with  the coil driver close command line (inputs IN via 11 and input from 19 to OR gate 12, Figure 1). 
Kondo does not specifically disclose an output from monitoring externally for driving contactor actuation and/or signaling failure of the economizer being one of the inputs to the OR gate/ORed.
Choi discloses a system/method (Figures 1-4) comprising a relay/contactor driver circuit (circuit in Figure 1 controlling vehicle load 121 which comprises a relay driving contactor as shown in in Figure 3a) an overcurrent status monitor (comprising 105, Figure 1) wherein the overcurrent status monitor output being sent to a logic/controller in the system and an external monitoring circuit (OC status monitor 105 output to 109 and to 119, Figure 1) and the contactor being controlled by outputs from the external monitoring circuit (outputs  from 119 to 109 to control 121, Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Kondo, to provide output from external monitoring in the method of Kondo as taught by Choi, to increase the safety and fault tolerance of the system by providing external/remote control of the contactor in addition to the local/on-site control. 
Regarding Claim 10, combination of Kondo and Choi discloses the method as recited in Claim 8, further comprising monitoring externally for built in testing (BIT) status (in the combination comprising 119 monitoring OC status monitor output and diagnostics output 117, Figure 1 of Choi).
Regarding Claim 11, combination of Kondo and Choi discloses the method as recited in Claim 10, further comprising keeping the contactor drive active for a delay period after economizer failure is detected (Kondo, Figure 2 curves, Para 28, 32-33).
Regarding Claim 12, combination of Kondo and Choi discloses the method as recited in Claim 11, further comprising communicating economizer failure to an external economizer monitor (in the combination, output from 117 to 119 in Figure 1 of Choi).
Regarding Claim 13, combination of Kondo and Choi discloses the method as recited in Claim 12, further comprising monitoring status of a contactor driven by the contactor drive using a line replaceable unit (LRU) external of the contactor drive to determine if an economizer has failed (10 external to contactor drive 14-17, Figure 1 of Kondo, 109 external to 107, 115, Figure 1 of Choi).
Regarding Claim 14, combination of Kondo and Choi discloses the method as recited in Claim 13, wherein the LRU is an SPDA, emergency power controller, integrated modular avionics (IMA), or bus power controller (10 controls 16 to control power bus to 2, Figure 1 of Kondo).
Regarding Claim 15, combination of Kondo and Choi discloses the method as recited in Claim 13, wherein the LRU is an emergency power controller (109 controlled externally by 119, Figure 1 of Choi).
Regarding Claim 16, combination of Kondo and Choi discloses the method as recited in Claim 13, further comprising keeping the contactor drive active for a delay period after a contactor driver LRU failure is detected (Kondo, Figure 2 curves, Para 28, 32-33).
Regarding Claim 17, combination of Kondo and Choi discloses the method as recited in Claim 16, further comprising monitoring the status of a contactor driven by the contactor drive using a line replaceable unit (LRU) external of the contactor drive to determine if a contactor driver LRU has failed (10 external to 14-17, Figure 1 of Kondo, 109 external to 105, 107, Figure 1 of Choi).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Simpson (US 4,979,069) discloses contactor drive control system using both local and remote monitoring (Figures 1-3, Column 2, lines 3-10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 8/12/2022